Citation Nr: 0208679	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, to include arthritis, claimed as secondary to 
service-connected bilateral heel stress fractures.

2.  Entitlement to service connection for bilateral ankle 
disability, to include arthritis, claimed as secondary to 
service-connected bilateral heel stress fractures.

3.  Entitlement to service connection for bilateral hip 
disability, to include arthritis, claimed as secondary to 
service-connected bilateral heel stress fractures.

4.  Entitlement to service connection for a back disability, 
to include arthritis, claimed as secondary to the service-
connected bilateral heel stress fractures.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1969 to April 1971 
and from June 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma, granting service connection for bilateral 
heel stress fractures and denying service connection for 
recurring pain with arthritic changes of the knees, hips, 
ankles, and back as secondary to the service-connected 
bilateral heel stress fractures.

In January 2001, the Board remanded the case to obtain 
additional evidentiary development.  The claims remain denied 
and have been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral heel stress 
fractures.

2.  The bilateral knee disability, to include arthritis, is 
not proximately due to or worsened by the service-connected 
bilateral heel stress fractures.

3.  The bilateral ankle disability, to include arthritis, is 
not proximately due to or worsened by the service-connected 
bilateral heel stress fractures.

4.  The bilateral hip disability, to include arthritis, is 
not proximately due to or worsened by the service-connected 
bilateral heel stress fractures.

5.  The back disability, to include arthritis, is not 
proximately due to or worsened by the service-connected 
bilateral heel stress fractures.


CONCLUSIONS OF LAW

1.  The veteran's bilateral knee disability, to include 
arthritis, was not proximately due to, the result of, or 
aggravated by the service-connected bilateral heel stress 
fractures.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.310 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).

2.  The veteran's bilateral ankle disability, to include 
arthritis, was not proximately due to, the result of, or 
aggravated by the service-connected bilateral heel stress 
fractures.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.310 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).

3.  The veteran's bilateral hip disability, to include 
arthritis, was not proximately due to, the result of, or 
aggravated by the service-connected bilateral heel stress 
fractures.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.310 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).

4.  The veteran's back disability, to include arthritis, was 
not proximately due to, the result of, or aggravated by the 
service-connected bilateral heel stress fractures.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the veteran and the representative 
of the information and evidence necessary to substantiate a 
claim, and has enhanced its duty to assist a veteran in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this case, the duty to assist the veteran in the 
development of these claims under the VCAA has been met.  By 
virtue of information sent to the veteran, such as the Board 
remand in January 2001, the statement of the case, the 
supplemental statements of the case, and the March 2001 VCAA 
letter/request for information, the veteran and his 
representative were notified of the evidence necessary to 
substantiate the claims.  VA has made reasonable efforts to 
obtain relevant evidence identified by the veteran, and to 
the extent possible, has obtained such evidence and 
associated it with the veteran's claims folder.  In January 
2001 the Board asked the RO to obtain medical reports from 
the Memorial Health Systems, Inc./Bakersfield Memorial 
Hospital, Kern Medical Center, Dr. H., and the VA Medical 
Center (MC) in Muskogee, Oklahoma.  These reports are not of 
record.  However, the VAMC responded that no medical records 
were available, and although the RO asked the veteran to 
submit a VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs) to 
obtain his private medical records, to this date, the veteran 
has not replied.  (See VCAA letter dated March 29, 2001, and 
File Notation dated April 4, 2001).  Additionally, the 
veteran did not reply when asked whether he received Social 
Security benefits and an August 1998 report from that agency 
indicates that the veteran was not on file.  As such, VA has 
fulfilled its duty to assist.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The record contains a pertinent VA 
examination report and the veteran has been apprised of his 
right to have a hearing in association with his appeal.  
Therefore, VA has met its duty to assist the veteran in the 
development of this appeal and no additional development is 
needed.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The veteran asserts that his service-connected right and left 
heel stress fractures cause and/or aggravate his pain with 
arthritic changes of the knees, ankles, hips, and back.  
Service connection may be established for a disability which 
is proximately due to or the result of a service-connected 
disease.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Therefore, to establish service connection on a secondary 
basis, the competent evidence must establish that the 
secondary condition was caused by or aggravated by the 
service-connected condition.  Jones v. West, 12 Vet. App. 383 
(1999); Reiber v. Brown, 7 Vet. App. 513 (1997).

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  The benefit of the doubt rule 
is inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board has carefully reviewed and weighed the evidence of 
record.  There is no dispute that the veteran has the claimed 
disabilities.  On VA examination dated in December 2001, the 
diagnoses included chronic lumbar strain with mild 
degenerative disease at L3-L4 and right sacroiliac joint 
disease, chronic bilateral hip strain, chronic bilateral knee 
strain with patellar enthesophytes, and bilateral ankle 
strain.  Additionally, as previously noted in the 
introduction section, there is no dispute that service 
connection is in effect for bilateral heel stress fractures.  

However, the criteria for entitlement to service connection 
for strains and arthritic changes of the knees, ankles, hips, 
and back still are not met.  The probative and persuasive 
evidence does not establish that the veteran's strains and 
arthritic changes are proximately due to or the result of the 
service-connected bilateral heel disabilities, nor does it 
establish that the service-connected bilateral heel stress 
fractures caused the veteran's nonservice-connected 
disabilities to increase in severity.  On the contrary, the 
medical evidence either does not speak to these matters or 
demonstrates that the veteran's strains and arthritic changes 
of the knees, ankles, hips, and back are not due to, the 
result of, or worsened by the service-connected bilateral 
heel disabilities.  

The record is replete with evidence against the veteran's 
claims.  VA examination and laboratory reports dated in 
November 1995 merely reflect impressions of history of 
intermittent symptomatic thoracic and lumbar spine, rule out 
x-ray changes; history of symptomatic hips and knees, rule 
out x-ray changes; and history of old fracture, right 
shoulder, intermittently symptomatic, minimal.  The reports 
are silent with regard to the etiology of the veteran's 
disabilities.  

Also of record are medical reports from Kern Medical Center 
dated in October 1993 showing treatment for back pain; 
medical reports from Memorial Health Systems, Bakersfield 
Memorial Hospital, dated in February 1995, showing emergency 
room treatment for various complaints including lower back 
pain and an assessment of acute exacerbation of chronic back 
pain; a VA examination report dated in October 1998 noting 
bilateral symptomatic hips, right greater than left, rule out 
degenerative joint disease and x-ray changes and intermittent 
low back strain; and VA outpatient treatment reports dated 
from April 1998 to March 1999 showing a history of 
degenerative arthritis of the knees, ankles, hips, and back.  
Not one of these reports attributes, in any way, the 
veteran's strains and arthritis of the knees, ankles, hips, 
and back to the service-connected bilateral heel stress 
fractures.  

Moreover, on VA examination in December 2001, after reviewing 
and discussing the veteran's medical records and subjective 
symptoms and examining him, the examiner opined it was not 
likely that the veteran's service-connected bilateral heel 
stress fractures caused arthritis of the knees, ankles, hips, 
and back.  The examiner added there is no connection between 
the veteran's bilateral heel stress fractures and the 
development of arthritis of the knees, ankles, hips, and 
back.  

In this case, the only evidence in favor of the veteran's 
claims is his statement, attributing his nonservice-connected 
disabilities to his service-connected bilateral heel stress 
fractures.  However, such evidence, standing alone, is of 
little or no probative value, whereas the VA examiner's 
December 2001 opinion is of great probative value as it was 
rendered upon objective review and examination of the 
veteran, and rendered by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 
7 Vet. App. 429 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The absence of any indications/notations 
attributing the veteran's nonservice-connected disabilities 
to his service-connected bilateral heel stress fractures in 
the post-service medical reports also factors against his 
claims.

Accordingly, the preponderance of the competent evidence is 
against a finding that the veteran's strains and arthritic 
changes of the knees, ankles, hips, and back are due to, the 
result of, or increased in severity by, the service-connected 
bilateral heel disabilities.  As the preponderance of the 
evidence weighs against the veteran's claims, the appeal is 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Allen, 
supra.


ORDER

Service connection for bilateral knee disability, to include 
arthritis, claimed as secondary to service-connected 
bilateral heel stress fractures, is denied.

Service connection for bilateral ankle disability, to include 
arthritis, claimed as secondary to service-connected 
bilateral heel stress fractures, is denied.

Service connection for bilateral hip disability, to include 
arthritis, claimed as secondary to service-connected 
bilateral heel stress fractures, is denied.

Service connection for a back disability, to include 
arthritis, claimed as secondary to the service-connected 
bilateral heel stress fractures, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

